Exhibit 99.1 Press release WiLAN Subsidiary Enters into License Agreement with MobileDemand Company signs its first license to valuable wireless technology in four months OTTAWA, Canada – October 5, 2015 – WiLAN (TSX:WIN) (NASD:WILN) today announced that the Company’s wholly-owned subsidiary, Mobile Data Off-Loading Inc., has entered into a patent license agreement with MobileDemand LLC covering technology that transfers communications between Wi-Fi and cellular wireless networks. “WiLAN acquired this exciting technology in May of 2015 and we are pleased to be signing our first licensing agreement for the portfolio just four months later,” said Jim Skippen, President & CEO, WiLAN.“We are not overly surprised at the early success we are having since patents in this portfolio have been successfully litigated and licensed in the past.This valuable technology, which offloads cellular traffic to cheaper Wi-Fi, improves the user experience and can lower costs.” MobileDemand is a global provider of innovative, Windows-based rugged tablets that are used in diverse industries including transportation and logistics, healthcare, oil and gas, mining and retail supply chain. The consideration to be paid to WiLAN and all other terms of the license agreement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.WiLAN’s wholly-owned subsidiary, WiLAN Labs, develops and commercializes innovative solutions to the challenges facing next generation communication networks.Founded in 1992, WiLAN is listed on the TSX and NASDAQ and is included in the S&P/TSX Dividend and Dividend Aristocrats Indexes.For more information: www.wilan.com.
